Exhibit 10.1


*Certain information where indicated below in brackets has been excluded from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed*


SUPPLY AGREEMENT


This Supply Agreement (the “Agreement”) is effective as of the 4th day of April,
2011 (the “Effective Date”) by and between
(1)    Fresenius Kabi AB, Rapsgatan 7, 75324 Uppsala, Sweden (“FRESENIUS”)
and
(2)    Cardiovascular Systems, Inc, 651 Campus Drive, Saint Paul, MN 55112, USA
(“CSI”).
Recitals
(A)    WHEREAS, CSI holds the market authorization of a product that requires
the Product (as defined herein) as a lubricant which is used as a medical
device.
(B)    WHEREAS, FRESENIUS has a NDA (new drug application) approval of the
Product in bags in the United States of America.
(C)    WHEREAS, FRESENIUS is willing to provide all information to CSI that is
required to receive an approval from the FDA for the Product for the intended
use as a lubricant.
(D)    WHEREAS, CSI is willing to purchase the Product from FRESENIUS.
(E)    WHEREAS, FRESENIUS is willing to manufacture the Product and supply it to
CSI.
(F)    WHEREAS, the parties have agreed to enter into this Agreement to set
forth the terms and conditions on which FRESENIUS will manufacture and supply
the Product to CST.
Agreement
NOW, THEREFORE, the parties hereto agree as follows:
1.    Definitions
Unless otherwise specifically provided in this Agreement, the following terms
shall have the following meanings:
1.1    “The Act” means the United States Federal Food, Drug and Cosmetic Act, as
amended from time to time, and the rules and regulations promulgated thereunder.
1.2    “Affiliates” means, with respect to a Party, any person that controls, is
controlled by or is under common control with such first person. For purposes of
this definition only, “control” means (a) to possess, directly or indirectly,
the power to direct the management



--------------------------------------------------------------------------------



or policies of a person, whether through ownership of voting securities or by
contract relating to voting rights or corporate governance, or (b) to own,
directly or indirectly, more than fifty percent (50%) of the outstanding voting
securities or other ownership interest of such person.
1.3    “Change of Control,” with respect to any Party, means an event in which:
1.3.1    any other person or group of persons acquires beneficial ownership of
securities of the Party representing more than fifty percent (50%) of the voting
power of the then outstanding securities of such Party with respect to the
election of directors of such Party; or
1.3.2    the Party enters into a merger, consolidation or similar transaction
with another person in which such Party is not the surviving entity in such
transaction.
1.4    “Confidential Information” means all Information, disclosed by or on
behalf of the relevant Party to the other Party pursuant to this Agreement in
written, oral or any other form.
1.5    “Disclosing Party” means the Party disclosing Confidential Information.
1.6    “Effective Date” means the date as set forth in the preamble to this
Agreement.
1.7    “FDA” means the United States Food and Drug Administration or any
successor entity thereto.
1.8    “First Price Review Date” means the date on which the then current Price
for the Product will first be reviewed and negotiated, as specified in item C.4
of the Product Schedule.
1.9    “Fixed Price Term” means the term for which the Price specified in the
Product Schedule at the time of signing will remain fixed, as specified in item
C.3 of the Product Schedule.
1.10    “Forecast” means a listing of the quantities of the Product that CSI
expects to order from FRESENIUS within a rolling time-frame.
1.11    “Invoice Currency” means the currency in which the Product will be
invoiced and paid, as specified in Part C.2 of the Product Schedule.
1.12    “Loss” means any and all liabilities, claims, demands, causes of action,
damages and expenses, including interest, penalties, and reasonable lawyers’
fees and disbursements.
1.13    “Parties” means FRESENIUS and CSI. “Party” means either FRESENIUS or
CSI.
1.14    “Price” with respect to the Product, means the amount payable for such
Product, as determined in accordance with the terms hereof and the Product
Schedule.
- 2 -

--------------------------------------------------------------------------------



1.15    “Product” means the medical device product to be supplied pursuant to,
and as detailed in Part A (Specification) of the Product Schedule.
1.16    “Product Schedule” means a schedule executed and delivered by the
Parties in accordance with Section 2.1.
1.17    “Purchase Order” means a binding order for such quantities of the
Product as CSI commits to order from FRESENIUS during the Term, with a statement
of the date on which delivery of such shipment shall be required.
1.18    “Quality Agreement” means the Quality Agreement(s) entered into by the
Parties simultaneously with the execution and delivery of the Product Schedule
and attached hereto as Exhibit 2.
1.19    “Receiving Party” means the Party to whom Confidential Information is
disclosed.
1.20    “Regulatory Approval” shall mean any approval (including supplements,
amendments, pre- and post-marketing approval, and pricing and reimbursement
approval), license, registration or authorization of any national,
supra-national, regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity, necessary for the manufacture,
distribution, use or sale of the Product as a Device in a regulatory
jurisdiction. For purposes of this definition, Regulatory Approval shall mean a
510(k) Device approval issued by the FDA (as defined below) or any other
relevant Regulatory Authority (as defined below).
1.21    “Regulatory Authority” shall mean any federal, state or local or
international regulatory agency, department, bureau or other governmental entity
including the FDA which is responsible for issuing approvals, licenses,
registrations or authorizations necessary for the manufacture, use, storage,
import, transport or sale of the Product as a Device in a regulatory
jurisdiction.
1.22    “Specification(s)” with respect to the Product, means the specifications
for the Product as specified in Part A of the Product Schedule, as the same may
be updated from time to time in accordance with the current Quality Agreement.
1.23    “Term” means the period beginning on the Effective Date and continuing
until the date upon which this Agreement is terminated or not renewed in
accordance with Article 14.
1.24    “Third Party” shall mean a party other than FRESENIUS or the CSI and
their respective Affiliates.
2.    Product
2.1    The parties shall enter into a Product Schedule for the supply of the
Product they wish to be governed by the terms and conditions of this Agreement,
Exhibit 1.
2.2    Purchase and Sale of Product. Pursuant to the terms and conditions of
this Agreement and for the duration of this Agreement, FRESENIUS shall
manufacture, sell and deliver
- 3 -

--------------------------------------------------------------------------------



the Product to CSI, and CSI shall purchase and take delivery of the Product
exclusively from FRESENIUS. FRESENIUS shall manufacture Product in accordance
with the Specifications. The parties may alter from time to time the
Specifications by written agreement without amending this Agreement.
2.3    Government Approvals. FRESENIUS shall consult with and advise CSI in
responding to questions from Regulatory Authorities regarding CSI’s
submission(s) for the Product. CSI shall be the sole owner of any regulatory
submission filed pursuant to this Agreement. CSI shall provide to FRESENIUS for
its files a final copy of the CMC section of any such regulatory submission(s).
2.4    Product Labeling. FRESENIUS shall label Product in accordance with label
copy that CSI provides. Such copy may be modified from time to time by delivery
of written notice by CSI to FRESENIUS. CSI shall reimburse FRESENIUS for
FRESENIUS’s actual costs of making any label copy changes and for the cost of
any labeling that FRESENIUS is unable to use due to such label copy changes.
2.5    CSI shall be allowed to market the Product for its specific purposes. The
usage and marketing of the Product for parenteral nutrition is explicitly
excluded.
3.    Forecasting; Minimum purchase quantity
3.1    Initial Forecast. Attached hereto under Part B.3 of the Product Schedule
is a binding forecast of the amount of Product that CSI agrees to order during
the first twelve (12) month period of this Agreement (“Initial Binding
Forecast”).
3.2    Ongoing Forecasts. On or before the 31st of December and the 30th of June
of each calendar year occurring after the time period covered by the Initial
Binding Forecast, CSI shall submit to FRESENIUS a rolling forecast covering the
time period of one year, broken down on a monthly basis. The first six (6)
months of any given Forecast shall be binding to CSI. The Forecasts concerning
this time period cannot be changed as the forecasting roles on over the months,
unless FRESENIUS agrees to such changes in writing. The succeeding six (6)
months of any Forecast are estimations and shall be used by FRESENIUS for
planning purposes only. The forecasts amounts for the second six month period
may be changed by CSI without FRESENIUS’ written consent.
3.3    Failure to Purchase. If CSI fails to submit purchase orders in the amount
of a binding forecast, FRESENIUS shall have the right to demand compensation
from CST in the amount provided for in Part C.6 of the Product Schedule.
3.4    Obligation to Supply. FRESENIUS shall be required to supply the quantity
of Product set forth in the binding portion of any forecast. FRESENIUS shall
inform CSI of any unavailability of capacity it might face in fulfilling CSI’s
needs during the non-binding portion of the rolling forecast.
4.    Orders
- 4 -

--------------------------------------------------------------------------------



CST shall submit to FRESENIUS Purchase Orders for its planned requirements of
Product not later than three (3) months prior to the shipment date. Each
Purchase Order shall detail the CSI purchase order number, FRESENIUS product
code and product name, CST product code, and CSI product name as well as the
required quantities per delivery date. All Purchase Orders shall be in writing,
and shall be confirmed by FRESENIUS in writing at the latest ten (10) working
days after receipt of each firm purchase order, naming the calendar week of
delivery.
5.    Quality
5.1    Quality Control. FRESENIUS shall manufacture the Product in accordance
with the Specifications as set forth in Part A of the Product Schedule.
FRESENIUS shall comply with the provisions and requirements of the Quality
Agreement with regard to the manufacturing, testing and supplying of the Product
to CSI.
5.2    Permits. FRESENIUS shall maintain at all relevant times governmental
permits, licenses and approvals enabling FRESENIUS lawfully and properly perform
its obligations under this Agreement.
5.3    Raw Materials. The materials which are needed to manufacture the Products
shall be tested by FRESENIUS to ensure that they meet applicable specifications
and quality standards as set forth in the Specifications and the Quality
Agreement.
5.4    Responsibilities. Further quality relevant issues and the allocation of
the responsibilities are listed in the Quality Agreement.
5.5    Rejection of Nonconforming Product. CSI shall have a period of thirty
(30) days from the date of its receipt of a shipment of Product to inspect and
reject such shipment for nonconformance with the Specifications. If CSI rejects
such shipment, it shall promptly so notify FRESENIUS and provide to FRESENIUS
samples of such shipment for testing. If FRESENIUS tests such shipment and
determines that it did conform to the Specifications, the parties shall submit
samples of such shipment to a mutually acceptable independent laboratory for
testing. If such independent laboratory determines that the shipment conformed
to the Specifications, CSI shall bear all expenses of shipping and testing such
shipment samples. If FRESENIUS or such independent laboratory confirms that such
shipment did not meet the Specifications, FRESENIUS shall replace, at no cost to
CSI, that portion of the Product shipment which does not conform to the
Specifications, and shall bear all expenses of shipping and testing the shipment
samples. Any nonconforming portion of any shipment shall be disposed of as
directed by FRESENIUS, at FRESENIUS’ expense.
6.    Price
6.1    Taxes. The Price of the Product is exclusive of value added tax, which,
if payable, shall be borne and paid by CSI against the provision by FRESENIUS of
an appropriate VAT invoice. The Price is payable in the applicable Invoice
Currency set forth in Part C.2 of the relevant Product Schedule.
- 5 -

--------------------------------------------------------------------------------



6.2    Price. The purchase price for the Product shall be the price set forth in
Part C.1 of the Product Schedule. Such price will remain fixed for the Fixed
Price Term as provided in Part C.3 of the Product Schedule. On the First Price
Review Date (See Part C.4 of the Product Schedule) and on each anniversary of
such First Price Review Date, the Price will be renegotiated in good faith. The
Product price will be adjusted upwards only if FRESENIUS face documented
increased costs of >3% to manufacture Product due to general inflation and
increasing costs of raw materials, energy, wages or other third party factor
reasonably tied to the manufacture of Product. If the Parties are unable to
agree on a Price for the Products for the following period as of the start of
such period, the old Price shall remain in effect until the Parties agree
otherwise in writing.
7.    Invoicing and Payment
7.1    Invoices. FRESENIUS shall issue an invoice to CSI for the applicable
Price for all Products delivered to CSI. The invoice shall contain a reference
identifying this Agreement and the Product Schedule, and shall state FRESENIUS’
registered VAT number.
7.2    Payment, CSI shall pay all invoices in full within thirty (30) days from
the date of the relevant invoice and certificates of the Product, whichever is
later, to FRESENIUS as detailed in Part C.5 of the Product Schedule.
8.    FRESENIUS’ Warranties and Covenants
8.1    Not Adulterated or Misbranded. FRESENIUS represents and warrants to CSI
that Product FRESENIUS delivers to CSI pursuant to this Agreement shall, at the
time of delivery, not be adulterated or misbranded within the meaning of the Act
as the Act is constituted and effective at the time of delivery and will not be
an article which may not under the provisions of Sections 404 and 505 of the Act
be introduced into interstate commerce.
8.2    Free From Defects. FRESENIUS further represents and warrants to CSI that
Product FRESENIUS delivers to CSI pursuant to this Agreement shall, at the time
of delivery, be free from defects in material and workmanship and shall be
manufactured: (a) in accordance and conformity with the Specifications; and (b)
in compliance with all applicable statutes, laws, rules or regulations,
including those relating to the environment, food or drugs and occupational
health and safety, including, without limitation, those enforced or promulgated
by the FDA (including, without limitation, compliance with cGMPs).
8.3    No Violation of Other Agreements. FRESENIUS further represents and
warrants to CSI that FRESENIUS’s performance of its obligations under this
Agreement will not result in a material violation or breach of any agreement,
contract, commitment or obligation to which FRESENIUS is a party or by which it
is bound and will not conflict with or constitute a default under its
Certificate of Incorporation or corporate bylaws.
- 6 -

--------------------------------------------------------------------------------



8.4    Limitation of Liability. In case of breach of pre-contractual,
contractual and/or non-contractual obligations of FRESENIUS, its statutory
representative or executives, including but not limited to defects, delay in
delivery or tort, FRESENIUS’ maximum liability shall, to the extent legally
permissible, be limited to a maximum of two and a half Million United States
Dollars (US$2,500,000). FRESENIUS shall not be liable for loss of profit. Such
limitations shall not apply to amounts arising from FRESENIUS’ indemnification
obligations to CSI as outlined in Section 9.1.
9.    Indemnification
9.1    Indemnification by FRESENIUS. FRESENIUS shall indemnify and hold harmless
CSI, its Affiliates and their respective officers, directors and employees from
and against all claims, causes of action, suits, costs and expenses (including
reasonable attorney’s fees), losses or liabilities of any kind related to this
Agreement and asserted by Third Parties to the extent such arise out of or are
attributable to: (a) FRESENIUS’s breach of any representation or warranty set
forth in Article 8; (b) any violation of any proprietary right of any Third
Party relating to FRESENIUS’s manufacturing processes used in the manufacture of
Product pursuant to this Agreement; or (c) any negligent or wrongful act or
omission on the part of FRESENIUS, its employees, agents or representatives.
9.2    Indemnification by CSI. CSI shall indemnify and hold harmless FRESENIUS,
its Affiliates and their respective officers, directors and employees harmless
from and against all claims, causes of action, suits, costs and expenses
(including reasonable attorney’s fees), losses or liabilities of any kind
related to this Agreement and asserted by Third Parties to the extent such arise
out of or are attributable to: (a) any violation of any proprietary right of any
Third Party relating to the labeling required by CSI to be used for the Product;
and (b) any negligent or wrongful act or omission on the part of CSI, its
employees, agents or representatives.
9.3    Conditions of Indemnification. If either Party seeks indemnification from
the other hereunder, it shall promptly give written notice to the other Party of
any such claim or suit threatened, made or filed against it which forms the
basis for such claim of indemnification and shall cooperate fully with the other
party in the investigation and defense of all such claims or suits. The
indemnifying Party shall have the option to assume the other Party’s defense in
any such claim or suit with counsel of its own choosing. The indemnified Party
may elect to be represented by its own counsel, but at its own expense. No
settlement or compromise that includes any non-monetary provisions shall be
binding on an indemnified Party without its prior written consent, such consent
not to be unreasonably withheld or delayed.
10.    Product Recall
In the event (a) any Regulatory Authority or other national government authority
issues a request, directive or order that Product be recalled, (b) a court of
competent jurisdiction orders such a recall, or (c) CSI, in its sole discretion,
determines that Product should be recalled, the parties shall take all
appropriate corrective actions, and shall cooperate in any governmental
investigations surrounding the recall. Each Party shall inform the other
- 7 -

--------------------------------------------------------------------------------



Party immediately after receiving knowledge of reasons for a product recall.
Such notice shall be provided in accordance with the terms of Article 15. In the
event that such recall results from the breach of FRESENIUS’ express warranties
under Article 8, FRESENIUS shall be responsible for the expenses of the recall.
In the event that the recall does not result from the breach of FRESENIUS’
express warranties under this Agreement, CSI shall be responsible for the
expenses of the recall. For purposes of this Agreement, the expenses of the
recall shall include, but not be limited to, the expenses of notification and
destruction or return of the recalled Product, cost of the recalled Product, and
any costs associated with the distribution of the replacement Product, but shall
not include lost profits of either party.
11.    Intellectual Property
The Product itself as well as any improvement to the Product or to elements of
the Product or to the manufacturing process of the Product, patentable or
non-patentable, achieved by FRESENIUS during the Term of this Agreement will be
the exclusive property of FRESENIUS. CSI or any of its Affiliates will have the
benefit of a royalty free non-exclusive license for such exclusive property of
FRESENIUS, but only as long as this Agreement is not terminated by any of the
Parties. CSI is not allowed to transfer or utilize the knowledge gained through
the cooperation with FRESENIUS for their other business activities not related
to the Products.
12.    Confidentiality
12.1    Ownership. Except as otherwise provided in this Agreement, any
Confidential Information which is disclosed by or on behalf of a Disclosing
Party to the Receiving Party will remain the property of the Disclosing Party.
12.2    Undertakings. The Receiving Party undertakes
12.2.1    to use the Confidential Information solely and exclusively for the
purposes of this Agreement (or such other purpose as is agreed in writing
between the Parties at the time of disclosure), and not to use the Confidential
Information for any other purpose whatsoever, including the development,
manufacture, marketing, sale or licensing of any process or product or any other
commercial purpose anywhere in the world, unless the Parties enter into an
agreement specifying otherwise; and
12.2.2    to maintain the confidentiality of the Confidential Information and
not to disclose it directly or indirectly to any other company, organization,
individual or third Person, except as expressively permitted; and
12.2.3    at the request of the Disclosing Party, to return, delete or destroy
all copies of the Confidential Information, in whatever form it is held.
12.3    Allowed Disclosures. Notwithstanding Section 12.2, the Receiving Party
may disclose Confidential Information to any of its Affiliates, and its and its
Affiliate’s directors, employees and professional advisers who need to know the
Confidential Information in
- 8 -

--------------------------------------------------------------------------------



order to fulfill the purpose of this Agreement, provided that the Receiving
Party procures that prior to such disclosure, each such Person to whom
Confidential Information is to be disclosed is made aware of the obligations
contained in this Agreement, and adheres to these terms as if it were a party to
this Agreement.
12.4    Required Disclosures. Nothing in Section 12.2 will preclude disclosure
of any Confidential Information required by any governmental, quasi-governmental
or regulatory agency or authority or court entitled by law to disclosure of the
same, or which is required by law or the requirements of a national securities
exchange or another similar regulatory body to be disclosed; provided that the
Receiving Party promptly notifies the Disclosing Party when such requirement to
disclose has arisen to enable the Disclosing Party to seek an appropriate
protective order, to make known to the relevant agency, authority, court or
securities exchange the proprietary nature of the Confidential Information, and
to make any applicable claim of confidentiality. The Receiving Party agrees to
co-operate in any action which the Disclosing Party may decide to take. If the
Receiving Party is required to make a disclosure in accordance with this clause,
it will only make a disclosure to the extent to which it is obliged.
12.5    Exclusions. The provisions of Section 12.2 will not apply to any
Confidential Information which the Receiving Party can demonstrate, to the
reasonable satisfaction of the Disclosing Party:
12.5.1    was already in the possession of the Receiving Party or any of its
Affiliates and at the Receiving Party’s or any of its Affiliates’ free use and
disposal or in the public domain (through in each case no fault of the Receiving
Party or any of its Affiliates or no breach of this Agreement by the Receiving
Party) prior to its disclosure by the Disclosing Party under this Agreement; or
12.5.2    is purchased or otherwise legally acquired by the Receiving Party or
any of its Affiliates at any time from a third Person having and the right to
disclose it; or
12.5.3    comes into the public domain, otherwise than through the fault of the
Receiving Party or any of its Affiliates; or
12.5.4    is independently generated by the Receiving Party or any of its
Affiliates without any recourse or reference to the Confidential Information.
12.6    Survival. The obligations of each Party in this Section will survive for
a period of five (5) years after the date of expiration or termination of this
Agreement.
13.    Exclusivity
FRESENIUS undertakes to manufacture and supply the Product non-exclusively to
CSI, unless both parties have agreed upon differently in writing in the Product
Schedule.
14.    Term and Termination
- 9 -

--------------------------------------------------------------------------------



14.1    Term and Nonrenewable. This Agreement shall become effective at the
Effective Date and shall extend for a period of five (5) years after the
Effective Date (“Initial Term”), unless earlier termination as described in
Sections 14.2 and 14.3. This Agreement shall be automatically extended for
subsequent periods of twelve (12) months (“Extension Term(s)”) unless either
Party elects not to renew this Agreement by giving the other Party a written
notice by registered mail twelve (12) months prior to the end of the Initial
Term or prior to the end of any Extension Term.
14.2    Termination by Either Party. In addition to any other provision of this
Agreement expressly providing for termination of this Agreement, this Agreement
may be terminated immediately by either Party upon delivery of written notice to
the other Party:
    in the event of a material breach of this Agreement by the other Party,
where such breach is capable of cure and such breach remains uncured for thirty
(30) days after notice of such breach;
    in the event of a breach of this Agreement by the other Party where such
breach is not capable of cure;
    if the other Party shall file in any court or agency, pursuant to any
statute or regulation of any state or country, a petition in bankruptcy or
insolvency or for reorganization or for an the appointment of a receiver or
trustee of such other Party or of its assets, or if the other Party proposes a
written agreement of composition or extension of its debts, or if the other
Party shall be served with an involuntary petition against it, filed in any
insolvency proceeding, or if the other Party shall propose or be a party to any
dissolution or liquidation, or if the other Party shall make an assignment for
the benefit of its creditors;
    if any encumbrance takes possession of any material part of the assets of
the other Party;
    if any distress, execution or other such process is levied or enforced upon
or against any of the material assets of the other Party;
    if the other Party ceases or threatens to cease to carry on the whole or
substantially the whole of its business or that part of its business to which
this Agreement relates.
14.3    Termination by CSI. CSI shall have the right to terminate this Agreement
immediately upon delivery of written notice to FRESENIUS should the FDA fail to
approve the Product for resale.
14.4    Obligations on Termination or Expiration. Without prejudice to any other
rights or remedies which either Party may have, upon the termination of this
Agreement, howsoever the same occurs, each Party shall:
    immediately pay to the other Party all undisputed sums which at the date of
termination are due and payable to the other Party under this Agreement; and
- 10 -

--------------------------------------------------------------------------------



    immediately cease all use of any property of the other Party, including any
Intellectual Property Rights of the other Party; and
    within twenty eight (28) days of such termination, at its own expense,
return to the other Party any property of the other Party in its possession,
custody or control, including all Confidential Information of that Party and
copies of it.
14.5    Open Purchase Orders. In the event this Agreement is terminated by
FRESENIUS pursuant to Section 14.2, FRESENIUS may terminate or fill, at its
option, any open firm purchase orders for Product. In the event this Agreement
is not renewed or is terminated by CSI pursuant to Section 14.2, CSI may
terminate or require FRESENIUS to fill, at CSI’s option, any open firm purchase
orders for Product.
14.6    Survival. The Parties rights and obligations under Articles 1, 8, 9, 10,
11, 12 and this Section 14.5 will survive expiration or termination of this
Agreement, howsoever the same occurs.
15.    Notices
Any notice, request, demand, waiver, consent, approval or other communication
permitted or required under this Agreement shall be in writing and shall be
deemed given only if delivered by hand, sent by facsimile transmission (with
transmission confirmed), or by internationally recognized express delivery
service that maintains records of delivery, addressed to the Parties at their
respective addresses specified in the Quality Agreement or to such other
addresses of which notice shall have been given. Such Notice shall be deemed to
have been given as of the date received if delivered by hand, the date of
transmission if sent by facsimile (with transmission confirmed) or on the second
business day after deposit with an internationally recognized express delivery
service. Any notice delivered by facsimile shall be confirmed by a hard copy
delivered as soon as practicable thereafter. This Section is not intended to
govern the day-to-day business communications necessary between the Parties in
performing their obligations under the terms of this Agreement.
16.    General Provisions
16.1    Entire Agreement. This Agreement contains the entire understanding
between the parties hereto with respect to the subject matter and supersedes any
and all prior agreements, understanding and arrangements, whether written or
oral, between the parties relating to the subject matter of this Agreement.
16.2    Amendments and Modifications. No amendments, changes, modifications or
alterations of the terms and conditions of this Agreement shall be binding upon
either party hereto unless in writing and signed by both parties.
16.3    Assignment. This Agreement is personal to FRESENIUS and CSI and neither
Party shall be entitled to assign any of its rights or obligations hereunder to
any Third Party without the express, prior written consent of the other Party;
provided, however: (a) Affiliates of
- 11 -

--------------------------------------------------------------------------------



a Party shall not be considered a Third Party; and (b) either party may assign
this Agreement, without consent of the other party, in connection with the
transfer, sale or divestiture of substantially all of its business to which this
Agreement pertains or in the event of its merger or consolidation with another
party. Any permitted assignee shall assume all obligations of its assignor under
this Agreement. No assignment shall relieve any Party of responsibility for the
performance of any accrued obligation which such Party then has hereunder.
16.4    Severability. Both parties hereby expressly state that it is the
intention of neither party to violate any existing rule, law or regulations. If
any of the provisions of this Agreement are held to be void or unenforceable,
then such void or unenforceable provisions shall be replaced by valid and
enforceable provisions which will achieve as far as possible the economic
business intentions of the parties.
16.5    Waivers. No purported waiver of any provision of this Agreement shall be
binding unless set forth in a writing signed by the party to be charged thereby.
Any waiver shall be limited to the circumstance or event specifically referenced
in the written waiver document and shall not be deemed a waiver of any other
term of this Agreement or of the same circumstance or event upon any recurrence
thereof.
16.6    Inconsistencies. If there is any inconsistency between a Product
Schedule, a Quality Agreement or between any other Exhibit on the one side and
this Agreement on the other, the terms of this Agreement shall govern, unless it
is written expressively in the Exhibit that the terms (or a single term) of the
Exhibit shall govern.
17.    Governing Law
This Agreement shall be governed, construed and interpreted in accordance with
the laws of Sweden without reference to its conflict of law provisions and
excluding specifically the UN Convention on the International Sale of Goods.
18.    Arbitration
18.1    Dispute/Initiation. Any dispute, claim or controversy arising out of or
relating to this Agreement, including any action in tort, contract or otherwise,
at equity or at law, and any claims of fraud in the inducement (a “Dispute”),
shall be resolved in a manner set forth in this Article 18. Either party may
initiate negotiation proceedings by writing a letter to the other party setting
forth the particulars of the Dispute, the terms of the contract that are
involved and the suggested resolution of the Dispute. If the Dispute is not
resolved within thirty (30) days after delivery of the initial written letter
setting forth the particulars of the Dispute, either party may submit such
Dispute to binding arbitration conducted pursuant to the provisions of this
Agreement and the arbitration provisions of the International Chamber of
Commerce (“ICC”) in effect on the Effective Date of this Agreement (“ICC”),
unless such ICC rules are inconsistent with the provisions of this Agreement.
Even though the arbitrator(s) shall apply the ICC rules, the arbitration shall
not be conducted through the ICC.
- 12 -

--------------------------------------------------------------------------------



18.2    Selecting Arbitrator(s). The case shall be submitted to a single
arbitrator who shall be a retired judge or an attorney who has practiced
business litigation or in the substantive area of law related to this Agreement
for at least ten (10) years. Each party shall submit a list of three (3)
arbitrators to the other party within ten (10) days after the initiating party
has delivered a written notice to the other party demanding arbitration of the
Dispute. From the combined list, the parties shall mutually agree on the
arbitrator. Should the parties be unable to agree on the choice of an arbitrator
within thirty (30) days after delivery of the written notice demanding
arbitration, a panel of three (3) arbitrators shall conduct the arbitration.
Each party shall choose one arbitrator within ten (10) after the expiration of
the above thirty (30) day period and the two selected shall choose a third
arbitrator within five (5) days after their appointment.
18.3    Location/Costs. The site of the arbitration shall be in Stockholm,
Sweden or such other location as the parties may mutually agree. The exact
location within such metropolitan area shall be designated by the arbitrator(s).
The non-prevailing party shall pay all expenses of the arbitration proceeding,
including the expenses and fees of the parties’ witnesses and legal counsel and
of the arbitrator(s), unless otherwise provided in the award.
18.4    Discovery/Interim Relief. The arbitrator(s) shall allow the parties to
conduct limited discovery. The arbitration shall be conducted in English. Either
party may apply to any court having jurisdiction hereof seeking injunctive
relief so as to maintain the status quo until such time as the arbitration award
is rendered or the Dispute is otherwise resolved.
18.5    Final Award. The arbitration award shall be final and binding upon the
parties and may be entered and enforced at any court having jurisdiction.
THIS SUPPLY AGREEMENT is executed by the authorized representatives of the
Parties to be effective as of the Effective Date set forth on the first page
hereof.


SIGNED for and on behalf of


Fresenius Kabi AB


/s/ Christoph Funke            
Signature


Name: Christoph Funke        


Title: Managing Director        


SIGNED for and on behalf of


Cardiovascular Systems, Inc.


/s/ James E. Flaherty            
Signature


Name: James E. Flaherty        


Title: Chief Administrative Officer    


SIGNED for and on behalf of


Fresenius Kabi AB


/s/ Anton Gerdenibch            
Signature


Name: Anton Gerdenibch        


Title: Director, CM, Sterile Solutions



Exhibit 1: Product Schedule(s)


Exhibit 2: Quality Agreement




- 13 -


--------------------------------------------------------------------------------



EXHIBIT 1
Product Schedule
to the SUPPLY AGREEMENT dated 4th day of April 2011 (“the Supply Agreement”),
entered into between:
(1)    Fresenius Kabi AB, Rapsgatan 7, 75324 Uppsala, Sweden
(“FRESENIUS”)
and
(2)    Cardiovascular Systems, Inc, 651 Campus Drive, Saint Paul, MN 55112, USA
(“CSI”).
This Product Schedule is made effective as of same day as of the Effective Date
of the Supply Agreement (the “Product Schedule Effective Date”), and is subject
to all of the terms and conditions contained in the Supply Agreement. Together,
this Product Schedule and the Supply Agreement form a binding agreement between
the parties in relation to the details set out in this Product Schedule.
The term of this Product Schedule is the same term as the Term of the Supply
Agreement. It will terminate at the time of any termination or non-renewal of
the Supply Agreement.
This Product Schedule consists of the following parts:
Part A:    Product Specification
Part B:    Delivery terms and orders
Part C:    Pricing and Payment






1-1


--------------------------------------------------------------------------------



PART A: PRODUCT SPECIFICATION
1.    Product:
Injectable lipid emulsion compound in a final dosage form, packaged and labeled
with CSI’s proprietary trademark in a 100mL Excel bag, meeting the
Specifications.
2.    Product Specification
The Product Specifications are set forth in the Quality Agreement attached to
the Supply Agreement as Exhibit 2 and its relevant Annex.




1-2


--------------------------------------------------------------------------------



PART B: DELIVERY TERMS AND ORDERS
1.    Delivery Term (Incoterms 2010)
CIP upon custom transfer at a named destination in the USA*.
* Destination depends on mode of transport (air freight or ship) and carrier.
Destination will be named prior to each shipment and in the shipping documents.
2.    Packaging, Labeling and Export Documentation Requirements
The regulations of the Quality Agreement attached to the Supply Agreement as
Exhibit 2 apply.
3.    Binding Forecast of Product
CSI agrees to order the following amount of Product during the first twelve (12)
months of the Agreement.
[*******]




1-3


--------------------------------------------------------------------------------



PART C: PRICING AND PAYMENT
1.    Price

units ordered / year
Price [USD] per
container
[*******][*******]



The price calculations are based on following assumptions:


    Price CIP (Incoterms 2010)
    Shipping costs (freight, insurance, custom clearance for export) will be
accounted separately and have to be born by CSI
    The parties will agree in advance on the estimated freight cost and
insurance coverage/cost.
    Exchange rate: 1 USD = 6.5 Swedish Krona (SEK)*
    100% optical control
    batch size >10 000 units
    raw materials and packaging materials prices given by FRESENIUS standard
suppliers.
    Product related registration fees (e.g. according to 21 CFR 820) are not
included and have to be born by CSI


* If the exchange rate varies more than 10% the Parties have the right to adjust
the Price accordingly.


2.    Invoice Currency
United States Dollars (USD)
3.    Fixed Price Term
Annually beginning from the 1st of January of each year.
4.    First Price Review Date
1st of September 2011
5.    Payment details
30 days after date of invoice or delivery of certificates of the Product,
whichever is later
6.    Compensation in case of CSI’s failure to order the amount of Product
specified in binding forecasts according to Section 3.3 of the Supply Agreement
If CSI does not submit purchase orders for the full amount of Products set forth
in a binding forecast, CSI has to pay compensation concerning the Product of
this Product Schedule as follows:
1-4

--------------------------------------------------------------------------------



a.    FRESENIUS’ full price for all work in progress on non-ordered Product, and
b.    FRESENIUS’ direct costs for the labeling materials in stock at the time
the product orders should have been placed and were purchased for the dedicated
use in the labeling of the Product.
The compensation under this paragraph 6 is given provided that:
(i)    the work in process and the labeling materials were related to Product
volumes which were within CSI`s binding forecast; and
(ii)    the work in process and labeling materials cannot reasonably be used for
other purposes by FRESENIUS; and
(iii)    CSI is entitled to collect such labeling materials for its own use or
sale, without additional charge.


THIS PRODUCT SCHEDULE IS EXECUTED by the authorized representatives of the
Parties as of the date first written above.
SIGNED for and on behalf of


Fresenius Kabi AB


/s/ Christoph Funke            
Signature


Name: Christoph Funke        


Title: Managing Director        


SIGNED for and on behalf of


Cardiovascular Systems, Inc.


/s/ James E. Flaherty            
Signature


Name: James E. Flaherty        


Title: Chief Administrative Officer    


SIGNED for and on behalf of


Fresenius Kabi AB


/s/ Anton Gerdenibch            
Signature


Name: Anton Gerdenibch        


Title: Director, CM, Sterile Solutions







1-5


--------------------------------------------------------------------------------

Quality Agreement between Fresenius Kabi AG and CSI
    
EXHIBIT 2


Quality Agreement
– Contract Manufacturer Pharmaceuticals –
between
FRESENIUS KABI Uppsala, Rapsgatan 7, S-751 74 Uppsala, Sweden
represented by its management
- hereinafter referred to as “Fresenius Kabi” -
and
CARDIOVASCULAR SYSTEMS INC., 651 Campus Drive, Saint Paul, MN 55112, USA
represented by its management
- hereinafter referred to as “CSI” -
Preamble
This Quality Agreement is intended to regulate pharmaceutical and medical
device, quality assurance and safety issues.
§ 1    Subject Matter of the Quality Agreement
(1)    FRESENIUS KABI is a manufacturer of pharmaceutical products/medical
devices for which CSI has a marketing authorization.
(2)    FRESENIUS KABI shall manufacture for CSI the products as specified in
Appendix 3 to this Quality Agreement (the “Contractual Products”) pursuant to
the terms of a Supply Agreement entered into between FRESENIUS KABI and CSI,
dated April 4, 2011 (the “Supply Agreement”).
(3)    FRESENIUS KABI is subject to monitoring by the competent national
authority. FRESENIUS KABI has a manufacturing authorization according to the
respective legislation.
§ 2    Obligations and Responsibilities
(1)    FRESENIUS KABI shall manufacture and release the Contractual Products
based on the current registration and specification as specified in the Appendix
3.
(2)    FRESENIUS KABI shall comply with any recognized pharmaceutical and
medical device rules and applicable legal provisions with regard to the
manufacture of the
    
CSI Fresenius Kabi Quality Agreement FINAL 20 Jan 2011.doc    page 1 of 19
2-1

--------------------------------------------------------------------------------

Quality Agreement between Fresenius Kabi AG and CSI
    
Contractual Products. This includes especially the requirements of the EU and US
Good Manufacturing Practices and the applicable Pharmacopoeias in their actual
version.
(3)    Any additional request by FRESENIUS KABI or CSI that special instructions
or guidelines which are not covered by the generally accepted instructions and
guidelines are to be observed for the manufacture of certain Contractual
Products must be set down and executed by the parties in writing.
(4)    Both parties will strictly observe the detailed pharmaceutical and
medical device responsibilities which are specified in Appendix 1
(“Responsibilities”).
(5)    FRESENIUS KABI and CSI appoint Contact Persons as named in Appendix 2
(“Contact Persons”).
(6)    CSI may perform audits by itself or delegate the audit to external
experts at the manufacturing site of FRESENIUS KARI after having agreed on a
date with FRESENIUS KABI. The audits will cover processes and facilities related
to the Contractual Products including the Quality System only.
(7)    Under no circumstances must any other products which may present a
potential hazard to the contractual products, such as beta-lactam and
cephalosporin antibiotics, certain potent hormones, cytotoxic compounds, highly
potent drugs, biological preparations or non-pharmaceutical chemicals, be
manufactured, processed, or packaged with the same production equipment used for
CSI product(s).
§ 3    Final Provision
(1)    The contract comes into force after signature of the contractual parties.
Term of this contract shall be the same as the Supply Agreement. This contract
shall renewal upon renewal of the Supply Agreement and shall terminate upon
termination of the Supply Agreement. It is understood that FRESENIUS KABI’s
obligation pursuant to the paragraphs in the Appendix 1 “Retaining of batch
related Documentation”, “Retaining of analytical data” and “Retaining of
samples” shall survive the formal end of the contract period.
(2)    The General Provisions of Article 16, the Governing Law of Article 17 and
the Arbitration Provisions of Article 18 of the Supply Agreement shall apply to
this contract.




    
CSI Fresenius Kabi Quality Agreement FINAL 20 Jan 2011.doc    page 2 of 19
2-2

--------------------------------------------------------------------------------

Quality Agreement between Fresenius Kabi AG and CSI
    
Appendices
Appendix 1    Responsibilities
Appendix 2    Contact Persons
Appendix 3    Contractual Products and Specification




/s/ Christoph Funke        
Fresenius Kabi Uppsala
Mr. Christoph Funke
Managing Director
/s/ Alexander Stoll        
Fresenius Kabi Uppsala
Dr. Alexander Stoll
Head of Quality Management









/s/ James E. Flaherty        
CSI
Jim Flaherty
Chief Administrative Officer
/s/ Jim Murray        
CSI
Jim Murray
Director, Quality Assurance and Supply Chain







    
CSI Fresenius Kabi Quality Agreement FINAL 20 Jan 2011.doc    page 3 of 19
2-3


--------------------------------------------------------------------------------

Appendix 1 to
Quality Agreement between Fresenius Kabi AG and CSI
    
Responsibilities: Contract Manufacturing Pharmaceuticals
Abbreviations used in the different chapters:

TermDefinitionAnnual Product ReviewAnnual review of quality standards and batch
documentation to determine the need for Specification and Manufacturing changes,
as determined by EU Annex 18, 2.5 and/or CFR 211.180(e)BOMBill of MaterialsCFR
U.S. Code of Federal Regulations
cGMPCurrent Good Manufacturing PracticesCMCChemistry, Manufacturing and
ControlsCMOContract Manufacturing OrganizationDevice History Record (DHR)A
compilation of records containing the product history of a finished deviceDevice
Master Record (DMR)A compilation of records containing the procedures and
specification for a finished deviceManufacturingThe processes of producing and
filling of Drug Product into final container closure systemNDANew Drug
ApplicationOOSOut of SpecificationPackagingAll operations, including filling and
labeling, which a bulk product has to undergo in order to become a finished
product.Primary Packaging MaterialMaterial employed in the packaging of the
PRODUCT that comes in direct contact with the product.Printed ComponentsAny
component that is controlled for artwork and text including, but not limited to,
the Package insert, bag film, carton labels, and cartons.PRODUCT
Formulation of Intralipid 10% (ViperSlide®) as detailed in Appendix 3.
QAQuality AssuranceQCQuality ControlRegulatory AuthoritiesThe U. S. Food and
Drug Administration and its successors (the “FDA”) and similar governmental
agencies outside the United States and throughout the world that are responsible
for granting manufacturing, marketing, price and/or reimbursement price
authorizations and includes applicable national, supra-national (e.g. the
European Commission or the Council of the European Union), state or local
regulatory authorities, departments, bureaus, commissions, councils or other
governmental entities that have jurisdiction over the PRODUCT, whether the
development, manufacture, handling, storage, transportation, destruction, or
otherwise.Reference SamplesRepresentative reserve of each batch of API or drug
product stored to meet CFR 211.170 and/or EU Annex 18, 11.7
requirements.SOPStandard Operating ProcedureSecondary Packaging MaterialMaterial
employed in the packaging of the PRODUCT that does not come in direct contact
with the product.SpecificationA set of criteria to which a material must conform
to be considered acceptable for its intended useUSP
United States Pharmacopeia





    
CSI Fresenius Kabi Quality Agreement FINAL 20 Jan 2011.doc    page 4 of 19
2-4

--------------------------------------------------------------------------------

Appendix 1 to
Quality Agreement between Fresenius Kabi AG and CSI
    


RESPONSIBILITIES


CSI
FRESENIUS
KABI
1General1.1Both parties are responsible for ensuring that the terms of the
Quality Agreement are complied with and performed in accordance with
cGMP.XX1.2This Quality Agreement may be revised on an “as-needed” basis or
whenever the Manufacturing Agreement is amended. All changes in the Quality
Agreement must be documented, reviewed and approved by both parties.XX1.3The
parties will attempt to resolve disputes or conflicts in a timely and equitable
manner and in compliance with all applicable quality and regulatory
requirements. Resolutions will be documented and signed by both parties.XX1.4CSI
is responsible for marketing authorization and import licenses for
PRODUCT.X2Compliance Requirements2.1Regulatory2.1.1FRESENIUS KABI will
Manufacture, test, Package, and hold the PRODUCT in accordance with cGMP, all
applicable requirements of the FDA and/or other Regulatory
Authorities.X2.1.2FRESENIUS KABI will Manufacture and Package the PRODUCT in
strict adherence to the approved drug application.X2.1.3CSI shall maintain
regulatory filings for the PRODUCT and allow visibility of applicable
information to FRESENIUS KABI. FRESINIUS KABI shall maintain the regulatory
filings for Intralipid 10% and allow visibility of applicable information to CSI
as required.XX2.1.4FRESENIUS KABI will provide to CSI a letter of access to the
Intralipid 10% NDA.X2.1.5FRESENIUS KABI will permit, at CSI’s expense, one
escorted audit by CSI and/or its designee(s) (two (2) auditors, two (2) days
free of charge) within any twelve month interval, or at any time in the event of
a compliance issue, of all relevant premises, procedures, and
documentation.X2.1.6FRESENIUS KABI will not subcontract any Manufacturing,
Packaging, or testing to a third party without prior written agreement by CSI.
Sub-contractors will meet FRESENIUS KABI’s requirements for approved vendors. If
CSI requests the use of a non-FRESENIUS KABI approved subcontractor, CSI will be
responsible for the qualification of that subcontractor.X2.1.7FRESENIUS KABI
will permit inspection by Regulatory Authorities. CSI representatives will be
allowed on-site during inspections specific to the manufacture of PRODUCT at
FRESENIUS KABI under the reasonable discretion of FRESENIUS KABI. CSI personnel
interactions with the inspector(s) shall be under direction of the FRESENIUS
KABI agent in charge. FRESENIUS KABI personnel will address all Manufacturing
questions.XX2.1.8Each party shall notify the other party of any applicable
inspections by Regulatory Authorities, Form 483s, Warning Letters or other
communications relating to the PRODUCT from Regulatory Authorities within two
(2) business days after receipt of such communications. Each party will have
opportunity to review and comment on subsequent responses(s) if they would have
an impact on the PRODUCT.XX2.1.9Upon request, FRESENIUS KABI will provide copies
to CSI of any FDA Form 483, Establishment Inspection Report, or other similar
Regulatory Authority notice normally available through Freedom of Information,
redacted as necessary where the PRODUCT is specifically mentioned or directly
impacted.X2.1.10In the event of an inspection of CSI by any Regulatory
Authority, FRESENIUS KABI shall make every effort to make available to the
Regulatory Authority any production, validation, stability, or testing records
requested within two (2) business days of the request, according to the
inspection policy of FRESENIUS KABI.X2.1.11FRESENIUS KABI will notify CSI within
one (1) business day of receipt of any information which could result in any
event which could lead to regulatory action.X2.1.12FRESENIUS KABI shall notify
CSI prior to submitting PRODUCT-specific responses, request(s) for PRODUCT
sample(s), and batch records to the Regulatory Authorities for PRODUCT supplied
to CSI. FRESENIUS KABI will respond within a reasonable timeframe to questions
that may arise from Regulatory Authorities.X

    
CSI Fresenius Kabi Quality Agreement FINAL 20 Jan 2011.doc    page 5 of 19
2-5

--------------------------------------------------------------------------------

Appendix 1 to
Quality Agreement between Fresenius Kabi AG and CSI
    

2.1.13FRESENIUS KABI shall complete and provide a copy of the Annual Product
Review to CSI, per 21CFR211.180(e). FRESENIUS KABI will assess trending and
confirm the process is under a state of control. Any changes will be managed
through Change Control (see Section 2.5)X2.1.14Each party represents that it is
not debarred under the U.S. Generic Drug Enforcement Act of 1992 or employs or
uses the services of any individual who is debarred or who has engaged in
activities that could lead to being debarred.XX2.1.15FRESENIUS KABI will conduct
and maintain operations in compliance with current applicable environmental and
occupational health and safety laws and regulations.X2.1.16FRESENIUS KABI will
document, investigate, and resolve deviations from approved Manufacturing
instructions, testing instructions, and/or Specifications. All deviations shall
be recorded and justified. Copies in local Swedish language may be provided to
CSI of all deviations related to PRODUCT upon CSI request. FRESENIUS KABI will
notify and supply an English summary to CSI, before batch release, of all major
and critical    deviation. CSI will approve major deviations assessments prior
to batch release.X2.1.17FRESENIUS KABI shall maintain all documentation for
excipients and PRODUCT Manufacturing and Packaging processes as per current
applicable regulations.X2.1.18FRESENIUS KABI will conduct stability testing
according to the ICH guidelines and the protocol. All PRODUCT related
documentation including Product Stability Monitoring as filed in the regulatory
submission will be made available to CSI for inspection upon
request.X2.2Complaints – Product Quality and Adverse Drug Experience2.2.1CSI
will maintain the collection, logging, and resolution of complaints and adverse
drug experiences. CSI will notify FRESENIUS KBI of any complaint or ADR where
the quality of PRODUCT is questioned.X2.2.2CSI shall investigate and track any
adverse events it receives.X2.2.3
FRESENIUS KABI agrees to transmit to CSI any reports of unexpected side effects
or similar problems associated with the PRODUCT or Intralipid 10%.
X2.2.4CSI shall investigate and track any complaints it receives. FRESENIUS KABI
will forward all PRODUCT complaint reports to CSI within two (2) business days
after receipt by FRESENIUS KABI. CSI will investigate, resolve, file, and track
all complaint reports per CSI SOPs. FRESENIUS KABI will use commercially
reasonable efforts to report the findings of the investigation to CSI within 60
calendar days of notification. CSI will be responsible for customer response
communications. Both parties shall agree upon follow up corrective
action.XX2.3Product Recalls2.3.1In the event that either party determines that
the PRODUCT violates applicable laws, regulations, agreed upon Specifications,
or is deemed unacceptable for some other reason, FRESENIUS KABI and CSI must
notify each other within one (1) business day of such determination and meet
within two (2) business days of such determination.XX2.3.2CSI will make the
decision to initiate a recall of the PRODUCT.X2.3.3CSI will notify the
appropriate Regulatory Authorities in the event of a recall.X2.3.4FRESENIUS KABI
will investigate PRODUCT issues, using the appropriate procedures, to the extent
that the issue relates to or affects the PRODUCT as it is Manufactured at
FRESENIUS KABI.X2.3.5CSI will manage recalls with assistance from FRESENIUS KABI
as requested.XX2.3.6CSI will be responsible for reconciliation of returned
PRODUCT with assistance from FRESENIUS KABI as required.XX2.4Responsibility to
Authorities2.4.1CSI will liaise with Regulatory Authorities on PRODUCT inquiries
and adverse events.X2.4.2FRESENIUS KABI will maintain safety/hazard and handling
data on excipients and the PRODUCT.X

    
CSI Fresenius Kabi Quality Agreement FINAL 20 Jan 2011.doc    page 6 of 19
2-6

--------------------------------------------------------------------------------

Appendix 1 to
Quality Agreement between Fresenius Kabi AG and CSI
    

2.5Change Control2.5.1
Change Control for the PRODUCT will be administered through FRESENIUS KABI’s
Change Control system.
Changes subject to Change Control (“Changes”) include, but are not limited to,
the Manufacturing and Packaging processes, the cleaning processes, process
equipment, facilities, utilities, Specifications, and analytical test methods.
X2.5.2All major Changes proposed by FRESENIUS KABI for Intralipid 10% in bags
will be forwarded to the CSI QA contact for information as soon as practicable.
FRESENIUS KABI decision will be final on changes that effect Intralipid 10%
registrations. CSI’s decision will be final on changes that affect the PRODUCT
registrations.X2.5.3All Changes proposed by CSI will be forwarded to the QA
contact at FRESENIUS KABI’s Manufacturing site using CSI internal procedures for
Change Control.X2.5.4CSI shall obtain all necessary and appropriate regulatory
and quality approvals prior to authorizing any Change in a timely manner as
required.X2.5.5Upon approval by CSI (and within the ability of FRESENIUS KABI to
do so), FRESENIUS KABI will initiate the Changes as defined by internal
FRESENIUS KABI SOP’s. All Change Control documentation will be available to CSI
upon request in local Swedish language or English summary. CSI will receive
final copies of all updated documents in local Swedish language upon request.
FRESENIUS KABI shall obtain and maintain all necessary regulatory and quality
approvals as required by FRESENIUS KABI in connection with such
Changes.X2.5.6Formatting changes, and other non-technical changes, to master
records, analytical test methods or Specifications will not require prior
approval by CSI. Changes to methods and/or Specifications for consistency with
USP or other compendia will not require prior approval by CSI.X3PRODUCT
MANUFACTURING3.1Excipient and Raw Material Handling3.1.1FRESENIUS KABI will
complete qualification, procurement, inspection, storage, sampling, testing, and
release of excipients, and raw materials used in the Manufacture of the
PRODUCT.X3.1.2FRESENIUS KABI has established validated test methods for all
excipient testing. In the event new validations are required, FRESENIUS KABI
will draft the test method validation protocol and execute the protocol
following CSI ‘s approval for PRODUCT specific testing. CSI will review all
associated data and approve the final reports that are generated from the
validation.XX3.1.3FRESENIUS KABI will follow written procedures describing the
identification, quarantine, handling, sampling, testing and approval or
rejection of excipients and raw materials.X3.1.4FRESENIUS KABI will only use
approved raw material and excipient manufacturers, distributors, and suppliers.
CSI will be responsible for approval of all such suppliers specified by CSI. If
CSI adds, deletes, or changes a manufacturer/distributor/supplier, CSI will
notify FRESENIUS KABI and FRESENIUS KABI will issue a Change Control request
prior to implementing the change. CSI will provide an audit of all vendors that
are not also approved by FRESENIUS KABI. Any changes made to the manufacturer,
distributor, and/or supplier of the raw materials will not require a prompt
revision of the Quality Agreement. They will be incorporated on the next
revision of the Quality Agreement.XX3.1.5FRESENIUS KABI will use reasonable
efforts to obtain material that conforms to agreed-upon Specifications. If the
primary supply source becomes unavailable, CSI will assist FRESENIUS KABI with
identifying a new source. Auditing of vendors is the responsibility of the party
who sources the material.XX3.1.6
FRESENIUS KABI will qualify vendors per FRESENIUS KABI SOPs. FRESENIUS KABI
shall have sufficient documentation in place to justify any reduced sampling and
testing.
X

    
CSI Fresenius Kabi Quality Agreement FINAL 20 Jan 2011.doc    page 7 of 19
2-7

--------------------------------------------------------------------------------

Appendix 1 to
Quality Agreement between Fresenius Kabi AG and CSI
    

3.1.7FRESENIUS KABI will retain Reference Samples of excipients, including
samples for periodic re-tests, for one (1) year beyond expiry of last lot of
PRODUCT.X3.1.8FRESENIUS KABI shall certify that raw materials and processes are
Transmissible Spongiform Encephalopathy and Bovine Spongiform Encephalopathy
free.X3.2Validation3.2.1FRESENIUS KABI will perform and maintain all validation
including but not limited to: process, analytical method, cleaning, computer,
Packaging, and sanitization. Changes to validated systems are subject to Change
Control (see Section 2.5).X3.3Maintenance and Calibration3.3.1FRESENIUS KABI
will complete all equipment and instrument maintenance and
calibration.X3.4Manufacturing Documentation3.4.1FRESENIUS KABI will maintain the
batch identification system for the PRODUCT Manufactured by FRESENIUS KABI (i.e.
batch number assignment) and ensure that unique batch numbers are used for each
batch of the PRODUCT.X3.4.2FRESENIUS KABI will compile the BOM for PRODUCT
Manufacturing with CSI’s final approval.XX3.4.3FRESENIUS KABI will maintain all
batch records and associated PRODUCT documentation for a minimum of one year
beyond expiry date of the PRODUCT. FRESENIUS KABI shall keep validation batch
production and testing records permanently.X3.4.4
FRESENIUS KABI will ensure executed batch records contain the following
information to meet Device History Record (DHR) requirements.
•    Dates of manufacture;
•    Quantity manufactured;
•    Quantity released for distribution;
•    Acceptance records which demonstrate the device is manufactured in
accordance with the DMR;
•    The primary identification label and labeling used for each production
unit; and
•    Any identification(s) and control number(s) used.
X3.4.5FRESENIUS KABI will draft and approve master Manufacturing batch
records.X3.4.6FRESENIUS KABI shall Manufacture the PRODUCT in accordance with
principles of cGMP as described by the Regulatory Authority appropriate for the
type of PRODUCT.X3.4.7FRESENIUS KABI shall assure that the PRODUCT is
Manufactured, Packaged, held, labeled, and tested according to FRESENIUS KABI’s
procedures and batch records and fulfills the PRODUCT
Specification.X3.5Packaging of the PRODUCT3.5.1FRESENIUS KABI will complete
qualification, procurement, incoming inspection, storage, sampling, testing, and
release of Primary and Secondary Packaging Materials and Printed Components
according to approved Specifications.X3.5.2FRESENIUS KABI will follow written
procedures describing the identification, quarantine, handling, sampling,
testing and approval or rejection of the PRODUCT, Printed Components, and
Primary and Secondary Packaging Materials.X3.5.3FRESENIUS KABI will qualify
Packaging vendors per FRESENIUS KABI SOPs. FRESENIUS KABI shall have sufficient
documentation in place to justify any reduced sampling and testing. FRESENIUS
KABI will only use approved Packaging manufacturers, distributors, and
suppliers.X

    
CSI Fresenius Kabi Quality Agreement FINAL 20 Jan 2011.doc    page 8 of 19
2-8

--------------------------------------------------------------------------------

Appendix 1 to
Quality Agreement between Fresenius Kabi AG and CSI
    

3.5.4FRESENIUS KABI will ensure that the PRODUCT is Packaged, inspected, and
held according to FRESENIUS KABI’ s procedures and Packaging instructions, and
fulfills the PRODUCT Specification.X3.5.5FRESENIUS KABI will control
Specifications for Primary and Secondary Packaging Materials and provide
reference copies to CSI.X3.5.6CSI will control content including artwork and
labeling text Specifications of Printed Components.X3.5.7FRESENIUS KABI will
retain samples of Primary Packaging Materials for one year past expiry of last
lot of the PRODUCT contained in the Primary Packaging Materials.X3.5.8FRESENIUS
KABI will complete reconciliation of Primary Packaging Material and Printed
Components after all critical process steps. FRESENIUS KABI will perform
component accountability per its approved SOPs. Any reconciliation outside of
pre-established limits must be investigated and a copy of the investigation
included in the reconciliation.X3.5.9FRESENIUS KABI will create and maintain the
BOM for PRODUCT Packaging and provide copies of the BOM to CSI.X3.5.10FRESENIUS
KABI will create and maintain master Packaging instructions in accordance with
the PRODUCT Specifications and/or CSI instructions and provide official copies
to CSI when the documents are revised.X3.5.11FRESENIUS KABI will maintain all
executed master Packaging instructions and associated PRODUCT documentation for
a minimum of one year beyond expiry date of the PRODUCT. FRESENIUS KABI, if
applicable, shall keep validation batch production records
permanently.X3.5.12FRESENIUS KABI will provide CSI with customer samples of
Printed Components, as requested.X3.6QC Testing of the PRODUCT3.6.1FRESENIUS
KABI will generate and maintain the PRODUCT sampling plan and sample the PRODUCT
according to the approved sampling plan.X3.6.2FRESENIUS KABI has established
validated test methods for PRODUCT. In case of need for new validations to
perform FRESENIUS KABI will draft the test method validation protocol and
execute the protocol following CSI ‘s approval. CSI will review all associated
data and approve the final reports that are generated from the
validation.XX3.6.3FRESENIUS KABI will participate in test method transfers if
applicable (ref 3.6.2) and test method validations as applicable. All method
transfers and validations shall be performed according to a CSI approved
protocol, which shall include acceptance criteria.XX3.6.4FRESENIUS KABI will
complete in-process and final analysis of the PRODUCT per approved test
methods.X3.6.5FRESENIUS KABI will complete QC equipment instrument maintenance
and calibration.X3.6.6CSI will provide FRESENIUS KABI with the PRODUCT final
release and stability Specification.X3.6.7
FRESENIUS KABI will generate the Certificate of Analysis (“CofA”) and the
Certificate of Conformity (CofC) per approved PRODUCT Specification. Minimally
the CofA will include the following:
•    PRODUCT name and strength
•    Item number
•    Batch Number
•    Date of Manufacture
•    Expiry Date
•    Test, Specification, and Result
•    FRESENIUS KABI Quality Signature
Minimally the CofC will include the following:
•    Statement of conformance
•    FRESENIUS KABI Quality Signature
X3.6.8FRESENIUS KABI will store and retain raw data and reports in accordance
with cGMP and internal procedures. Raw data will be accessible for on-site
review within a reasonable timeframe.X

    
CSI Fresenius Kabi Quality Agreement FINAL 20 Jan 2011.doc    page 9 of 19
2-9

--------------------------------------------------------------------------------

Appendix 1 to
Quality Agreement between Fresenius Kabi AG and CSI
    

3.6.9FRESENIUS KABI will qualify contract test laboratories per FRESENIUS KABI
SOPs, if required. If the contract test laboratory is requested by CSI and not a
FRESENIUS KABI approved contract test laboratory, CSI will be responsible for
qualification of the contract test laboratory.XX3.6.10FRESENIUS KABI will retain
Retention Samples of PRODUCT according to FRESENIUS KABI procedures, for one (1)
year beyond expiry date of PRODUCT.X3.6.11FRESENIUS KABI will complete analysis
of final PRODUCT by Quality Control per approved methods.X3.6.12FRESENIUS KABI
will supply reference and impurity standards fully qualified to Compendial
Standards (as appropriate) for use in testing of the active ingredient of the
API and commercial Drug Product.X4
STORAGE AND TRANSPORTATION OF THE PRODUCT AND WASTE DISPOSAL
4.1CSI and FRESENIUS KABI will store the PRODUCT according to labeled storage
conditions.XX4.2CSI will be responsible for shipping qualification.X4.3FRESENIUS
KABI shall package the PRODUCT per FRESENIUS KABI’s validated procedures and
transfer the product to CSI ‘s qualified shipper.X4.4CSI will be responsible for
arrival of the PRODUCT at the final destination free of damage and
contamination.X4.5FRESENIUS KABI will arrange for transportation of the PRODUCT
to CSI or a third party designated by CSI.X4.6FRESENIUS KABI will dispose of
waste and rejected/non conforming PRODUCT. FRESENIUS KABI may discard the
PRODUCT only after final disposition of the PRODUCT by CSI.X5RELEASE OF THE
FINISHED PRODUCT5.1FRESENIUS KABI will complete 100% inspection of the
PRODUCT.X5.2FRESENIUS KABI will complete the executed batch record and
associated PRODUCT documentation review, and disposition the batch.X5.3In the
event FRESENIUS KABI rejection of PRODUCT, CSI may not alter the
disposition.XX5.4
For each lot, FRESENIUS KABI will minimally make available to CSI the following
batch specific documentation:
•    Major Deviations and an English summary of the investigation reports
•    QA disposition as part of CoC
•    CofC
X5.5FRESENIUS KABI will provide the required documentation for CSI review upon
completion of batch disposition and release with a target of thirty (30)
calendar days of batch Manufacture.X5.6CSI will complete its batch record review
and provide final disposition notification in case of major deviations that need
CSI approval to FRESENIUS KABI within ten (10) business days upon receipt of
required documentation from FRESENIUS KABI. Batches without major deviations
will be directly shipped upon release by FRESENIUS KABI.X5.7In the event that
after the release of the PRODUCT either party becomes aware that the PRODUCT may
have a non-conformity that may affect its fitness for use, such party shall
notify the other party within two (2) business days after it becomes
aware.XX5.8CSI will follow internal requirements to establish appropriate batch
record review requirements after a minimum of three (3), complete FRESENIUS KABI
batch record reviews.X6DOCUMENTATION

    
CSI Fresenius Kabi Quality Agreement FINAL 20 Jan 2011.doc    page 10 of 19
2-10

--------------------------------------------------------------------------------

Appendix 1 to
Quality Agreement between Fresenius Kabi AG and CSI
    

6.1FRESENIUS KABI shall maintain all master formulas, PRODUCT Specifications,
BOM for Manufacturing the PRODUCT, master batch records, executed batch records,
Packaging instructions, Specifications, and validation packages per FRESENIUS
KABI’s procedures and in accordance with cGMP.X6.2Batch records shall be kept
for a minimum of 5 years by FRESENIUS KABI. Prior to batch record destruction
for PRODUCT by FRESENIUS KABI, CSI shall notify FRESENIUS KABI in case of
transfer of such records to CSI for storage.X7MEDICAL DEVICE REQUIREMENTS7.1CSI
will be responsible for all design control requirements as outlined in CFR
820.30.X7.2FRESENIUS KABI will provide CSI with any applicable documentation to
satisfy design control requirements that are specific to FRESENIUS
KABI.X7.3FRESENIUS KABI will create and maintain a Device Master Record (DMR)
for PRODUCT.X





    
CSI Fresenius Kabi Quality Agreement FINAL 20 Jan 2011.doc    page 11 of 19
2-11


--------------------------------------------------------------------------------

Appendix 2 to
Quality Agreement between Fresenius Kabi AG and CSI
    
Contact Persons: FRESENIUS KABI
Plant Uppsala
Contact / Function
Address:
Fresenius Kabi AB
Rapsgatan 7
SE-751 74 Uppsala, Sweden
Christoph Funke
Managing DirectorPhone    -------------------
Fax    -------------------
Email: -------------------Alexander Stoll
QA/OPPhone     -------------------
Fax    -------------------
Email: -------------------Cecilia Sjöstedt
Plant ManagerPhone     -------------------
Fax    -------------------
Email: -------------------Thomas Larsson
Supply Chain
ManagerPhone     -------------------
Fax    -------------------
Email: -------------------



Contact Persons: CSI








Address:
CSI
651 Campus Drive
St. Paul, MN 55112 USA
Jim Murray
Quality/Supply ChainPhone     -------------------
Fax    -------------------
Email: -------------------Megan Brandt
Quality/RegulatoryPhone     -------------------
Fax    -------------------
Email: -------------------Jim Flaherty
LegalPhone     -------------------
Fax    -------------------
Email: -------------------Paul Koehn
OperationsPhone     -------------------
Fax    -------------------
Email: -------------------



    
CSI Fresenius Kabi Quality Agreement FINAL 20 Jan 2011.doc    page 12 of 19
2-12

--------------------------------------------------------------------------------

Appendix 2 to
Quality Agreement between Fresenius Kabi AG and CSI
    


    
CSI Fresenius Kabi Quality Agreement FINAL 20 Jan 2011.doc    page 13 of 19
2-13


--------------------------------------------------------------------------------

Appendix 2 to
Quality Agreement between Fresenius Kabi AG and CSI
    
Contractual Products and Specification
The following products are matter of the Technical Agreement:

Material NumberName of ProductSize of ProductMarketing Authorization
NumberCountry of Fresenius Kabi subsidiary where the product is
released830506350 (ViperSlide)Intralipid 10%100m1NDA017643Sweden



The specifications are to be seen in the current registration file of Intralipid
10%.




    
CSI Fresenius Kabi Quality Agreement FINAL 20 Jan 2011.doc    page 14 of 19
2-14